Matter of Javar Corp. v New York State Liq. Auth. (2017 NY Slip Op 07396)





Matter of Javar Corp. v New York State Liq. Auth.


2017 NY Slip Op 07396


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4774 100275/17

[*1]In re Javar Corp., Petitioner,
vNew York State Liquor Authority, Respondent.

A proceeding having been commenced by the above-named petitioner and transferred to this Court by an order of the Supreme Court, New York County (Manuel J. Mendez, J.), entered April 6, 2017,
And said proceeding having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 3, 2017,
It is unanimously ordered that said proceeding be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 24, 2017
CLERK